IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas W. Wojnarowski,                       :
                                             :
                            Petitioner       :
                                             :
                 v.                          : No. 440 M.D. 2020
                                             : Submitted: February 12, 2021
John E. Wetzel, Secretary of the             :
Department of Corrections, SCI-              :
Somerset, Business Manager,                  :
Records Supervisor, Warden                   :
Chief Counsel DOC, Westmoreland              :
County Clerk of Courts,                      :
Westmoreland Common Pleas                    :
Court,                                       :
                                             :
                            Respondents      :

BEFORE:       HONORABLE P. KEVIN BROBSON, President Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                           FILED: December 6, 2021

              Before this Court, in our original jurisdiction, are Respondents’1
Preliminary Objections (POs) to the Petition for Review (PFR) filed by Thomas W.
Wojnarowski (Wojnarowski) seeking to enjoin Respondents from withdrawing
funds from his inmate account pursuant to Section 9728(b)(5) of the Sentencing


       1
        The named Respondents are John E. Wetzel, Secretary of the Department of Corrections
(Department); State Correctional Institution (SCI)-Somerset Business Manager, SCI-Somerset
Records Supervisor, SCI-Somerset Warden, and Chief Counsel of the Department (collectively,
Department); Westmoreland County Clerk of Courts (County Clerk), and the Westmoreland
County Court of Common Pleas (Sentencing Court).
Code, 42 Pa. C.S. §9728(b)(5), commonly referred to as Act 84.2 For the reasons
that follow, we sustain Respondents’ POs in the nature of demurrer and dismiss the
PFR.

                                      I. Facts Averred
              Wojnarowski, an inmate currently incarcerated at the State Correctional
Institution (SCI) at Laurel Highlands,3 initiated this action by filing a pro se PFR
against Respondents challenging the collection of court-ordered fines, costs, and
restitution from his inmate account.
              According to the facts averred in the PFR and the exhibits attached
thereto,4 by order dated December 12, 2007, the Sentencing Court sentenced

       2
        Section 9728 was added to the Sentencing Code by the Act of June 18, 1988, P.L. 640,
No. 84. “[Act 84] provides a procedure for [the Department] to collect fines and court costs for
which a defendant is liable pursuant to a previous court order.” Freemore v. Pennsylvania
Department of Corrections, 231 A.3d 33, 35 n.2 (Pa. Cmwlth. 2020) (quoting Russell v. Donnelly,
827 A.2d 535, 537 (Pa. Cmwlth. 2003)).

       3
        When Wojnarowski instituted this action, he was an inmate at SCI-Somerset. By letter
dated June 21, 2021, Wojnarowski notified the Court that he was transferred to SCI-Laurel
Highlands.

       4
         Wojnarowski attached the following Exhibits to his PFR: (1) Collection of Inmate Debts
(1/18/08); (2) Inmate Request to Staff Member (8/1/19); (3) Inmate Request to Staff Member
(8/5/19); (4) Sentencing Order (12/12/07); (5)-(6) Court Commitment Form (12/20/07); (7)
Sentence & Order for Taxing Costs (12/12/07); (8) Inmate Account (1/18/08); (9) Westmoreland
County Court of Common Pleas Docket No. CP-65-CR-0004187-2006; (10) Letter to County
Clerk (3/27/12); (11)-(12) Itemized Account of Fines, Costs, Fees, and Restitution (2/3/09); (13)
Somerset County Prothonotary Civil Case Print (7/14/20); (14) Wojnarowski v. Wetzel (C.P.
Somerset, No. 349 Civil 2020, filed July 14, 2020) (memorandum and order transferring the case
to this Court); and (15) Complaint Cover Sheet for Wojnarowski v. Wetzel (C.P. Somerset, No.
349 Civil 2020, filed July 2, 2020).

       Additionally, Wojnarowski attached the following exhibits to his brief, some of which were
already attached as exhibits to the PFR: (1)-(5) Westmoreland County Court of Common Pleas
(Footnote continued on next page…)
                                               2
Wojnarowski to a term of 20 to 40 years’ incarceration at Westmoreland County
Court of Common Pleas Docket No. (Docket No.) CP-65-CR-0004187-2006. PFR,
at 5 and Exhibit Nos. 4, 9. As part of the sentence, the Sentencing Court ordered
Wojnarowski to pay the costs and fines as well as Crime Victims Compensation
Fund restitution. Prior to his incarceration, Wojnarowski was sentenced to fines and
costs at Docket Nos. CP-65-CR-0002207-2003, CP-65-SA-0000331-2005 and CP-
65-CR-00004187-2006. PFR, ¶1, at 5; see Petitioner’s Brief, Exhibit No. 10; see
also Docket Nos. CP-65-CR-0002207-2003, CP-65-SA-0000331-2005 and CP-65-
CR-00004187-2006.         Upon his commitment, the County Clerk notified the
Department that Wojnarowski owed a total of $8,971.42 for unpaid costs, fines, and
restitution at Docket No. CP-65-CR-0004187-2006. PFR, ¶3 and Exhibit Nos. 5, 8,
9. Soon thereafter, the Department began making deductions from Wojnarowski’s
inmate account. PFR, Exhibit No. 2.
              On March 27, 2012, Wojnarowski sent a letter to the County Clerk
stating that he “was unable to pay fines . . . .” PFR, ¶4. Notwithstanding, the
Department inmate accounting office continued deducting 20% from his account
and forwarding it to the County Clerk without Wojnarowski’s authorization or
consent. PFR, ¶6. As of June 26, 2020, a total of $2,532.90 had been withdrawn
from his inmate account. PFR, ¶6.
              In January 2008, Wojnarowski sent a request to the Department
accounting office regarding the deductions. PFR, ¶7. In response, the Department
sent him a Collection of Inmate Debts letter dated January 18, 2008. PFR, Exhibit

Docket No. CP-65-SA-0000331-2005; (6)-(9), (11)-(13) Westmoreland County Court of Common
Pleas Appeal Docket No. CP-65-CR-0004187-2006; (10) Participant Payment Summary (9/3/19);
(14) Sentencing Order (12/12/07); (15)-(16) Court Commitment Form (12/20/07); (17) Collection
of Inmate Debts (1/18/08); (18) Inmate Request to Staff Member (8/15/20); (19) Inmate Request
to Staff Member (8/1/19); and (20) Inmate Request to Staff Member (8/5/19).
                                             3
No. 1. The letter advised that the Department would continue to deduct payments
of 20% from his inmate account in accordance with Department policy. Id.
             In August 2019, Wojnarowski sent two informal requests to the
Department to discover why the Department was deducting money from his inmate
account without his authorization. PFR, ¶7 and Exhibit Nos. 2-3. He asked the
Department to stop making deductions and to provide him with a copy of any and
all documents from the Sentencing Court authorizing such deductions. PFR, ¶7 and
Exhibit Nos. 2-3. The Department responded that the money is owed in connection
with the Sentencing Court orders, and it provided him with a breakdown of charges.
PFR, ¶8 and Exhibit Nos. 2-3.        On August 19, 2019, Wojnarowski filed an
administrative grievance, which was denied. PFR, ¶10.
             Wojnarowski now seeks relief in this Court. Wojnarowski’s claims are
threefold. First, Wojnarowski raises a due process claim on the basis that he was
never afforded a hearing regarding his financial ability to pay fines, costs, and
restitution as required by Section 9730(b) of the Sentencing Code, 42 Pa. C.S.
§9730(b). PFR, ¶4. Wojnarowski takes issue with the Department’s application of
funds to satisfy court-ordered costs on his prior convictions without a Section
9730(b) delinquency hearing. PFR, ¶¶1, 18. Second, Wojnarowski asserts that he
was not advised that he would be required to pay fines, costs and restitution while
incarcerated when he entered his plea bargain at Docket No. CP-65-CR-0004187-
2006. PFR, ¶5. The Sentencing Court’s order does not state that Wojnarowski must
pay these obligations “while incarcerated.” PFR, ¶4; see PFR, Exhibit No. 4. Third,
Wojnarowski contends that a deduction in the amount of 20% creates a financial
burden upon him, which he is unable to afford. PFR, ¶17. Wojnarowski’s only
source of income is his prison wages in the amount of .17 cents to .32 cents per hour,


                                          4
for an average of 30 hours per week, and personal gifts from family and friends.
PFR, ¶¶5, 17. For relief, Wojnarowski asks this Court to enjoin Respondents from
taking any further unlawful deductions from his inmate account, order them to
reimburse all monies illegally deducted, and provide him with a hearing to determine
his financial ability to make the court-ordered payments from his account.
                In response, the Department, the County Clerk, and the Sentencing
Court filed separate POs. The Department and the County Clerk Respondents
similarly demur on the ground that Wojnarowski failed to state a claim upon which
relief may be granted. They maintain that the Department is authorized to take
monetary deductions, without a pre-deduction hearing, from Wojnarowski’s inmate
account to pay the court-ordered costs and restitution because the Sentencing Court’s
order does not defer the payment of these financial obligations until his release from
incarceration. The County Clerk additionally objects on the basis that he did not
receive service of process of the PFR from Wojnarowski.5 The Sentencing Court
demurs on the ground that the PFR fails to state any claims specifically against it.
In addition, the Sentencing Court preliminarily objects on the grounds that this Court
lacks jurisdiction over the actions of the Sentencing Court because there is no
pending appeal and any potential claims against it are barred by sovereign
immunity.6 For these reasons, Respondents ask this Court to sustain their POs and
dismiss Wojnarowski’s PFR.                Wojnarowski filed an answer to the POs.
Respondents’ POs are now before us for review.


       5
           The County Clerk states that he obtained a copy of the PFR from this Court.

       6
         We note that “[s]overeign immunity is an affirmative defense which ordinarily should be
raised as new matter[] but may be raised in [POs] when to delay a ruling thereon would serve no
purpose.” Stackhouse v. Pennsylvania State Police, 892 A.2d 54, 60 n.7 (Pa. Cmwlth. 2006)
(citing Faust v. Department of Revenue, 592 A.2d 835, 838 n.3 (Pa. Cmwlth. 1991)).
                                                 5
                                  II. Discussion
                               A. Legal Standards
             Pennsylvania Rule of Civil Procedure 1028(a)(4) provides that a PO
may be filed for legal insufficiency of a pleading (demurrer) as well as lack of
jurisdiction or improper service. Pa.R.Civ.P. 1028(a)(1), (4). In ruling on POs in
the nature of a demurrer, the Court must accept as true all well-pleaded allegations
of material fact, as well as inferences deducible therefrom. Aviles v. Pennsylvania
Department of Corrections, 875 A.2d 1209, 1211 n.3 (Pa. Cmwlth. 2005). In
addition, courts reviewing POs may also consider any documents or exhibits
attached to the PFR. Lawrence v. Pennsylvania Department of Corrections, 941
A.2d 70, 71 (Pa. Cmwlth. 2007). It is not necessary to accept as true any averments
in the PFR that conflict with exhibits attached to it. Id. Conclusions of law,
unwarranted inferences from the facts, argumentative allegations, or expressions of
opinion are not admitted. Portalatin v. Pennsylvania Department of Corrections,
979 A.2d 944, 947 (Pa. Cmwlth. 2009). A demurrer may be sustained only where it
appears with certainty that the law will not permit recovery under the allegations
pleaded. County of Dauphin v. City of Harrisburg, 24 A.3d 1083, 1089 (Pa. Cmwlth.
2011). Any doubt must be resolved in favor of overruling a demurrer. Id.

                           B. Respondents’ Demurrers
             We begin our review with the Department’s and the County Clerk’s
demurrers on the basis that Wojnarowski has failed to state a claim upon which relief
may be granted. The Department and the County Clerk assert that Wojnarowski
cannot maintain a cause of action against them on the basis that they lack authority
to deduct funds from his inmate account for the payment of court-ordered costs and
restitution. Under Act 84, no hearing is required prior to making the deductions.
The Department is authorized to deduct the funds pursuant to Act 84 based on the
                                         6
sentencing order, which imposed these financial obligations without any delay
language. The County Clerk is authorized to calculate costs due. They maintain
that all money in the inmate account, including personal gifts and prison income, are
subject to deductions.
             First, Section 9728(b)(3) of the Sentencing Code directs the county
clerk of courts to send orders for payment of costs to the Department upon
sentencing. 42 Pa. C.S. §9728(b)(3). The calculation of costs imposed by the
sentencing court is a ministerial act, which is appropriate for the clerk of courts to
perform following sentencing. Richardson v. Department of Corrections, 991 A.2d
394, 397 (Pa. Cmwlth. 2010). Therefore, it was proper for the County Clerk to
calculate the court-ordered costs and provide this information to the Department.
             Act 84 authorizes the Department to make monetary deductions from
an inmate’s account to pay court-ordered restitution, costs, and fines. 42 Pa. C.S.
§9728(b)(5); Boyd v. Pennsylvania Department of Corrections, 831 A.2d 779, 782-
84 (Pa. Cmwlth. 2003). As for whether a pre-deduction hearing is required, our
Supreme Court recently explained:

             [P]risoners are entitled, under the Due Process Clause of
             the Fourteenth Amendment, [U.S. Const. amend. XIV,] to
             notice of certain items and a reasonable opportunity to
             object before the first Act 84 deduction is made. These
             items include the Department’s Act 84 deduction policy,
             the prisoner’s total monetary obligation to the
             Commonwealth, the rate at which funds will be deducted
             from his account, and the funds which will be subject to
             withdrawals.
Johnson v. Wetzel, 238 A.3d 1172, 1182 (Pa. 2020) (citing Bundy v. Wetzel, 184
A.3d 551, 558-59 (Pa. 2018); Montanez v. Secretary Pennsylvania Department of
Corrections, 773 F.3d 472, 486 (3d Cir. 2014)). “These measures will help protect


                                          7
against errors in the Department’s application of its Act 84 deduction policy without
significantly impeding its ability to carry out essential functions.” Bundy, 184 A.3d
at 559. However, where the Act 84 deductions occurred prior to this judicial
precedent entitling prisoners to pre-deprivation process, “the availability of a
meaningful post-deprivation remedy satisfies due process.” Johnson, 238 A.3d at
1182 (quoting Bundy, 184 A.3d at 557).
             The Department’s Act 84 deductions began in 2009, prior to the judicial
precedent entitling prisoners to pre-deprivation process. See PFR, Exhibit No. 2.
However, as Wojnarowski avers, he filed informal queries with the County Clerk
and Department regarding the deductions. PFR, ¶¶3-4, 7 and Exhibit Nos. 2-3. The
Department responded to each inquiry and provided him with a Collection of Inmate
Debts letter, which notified him of the Department’s policy, the rate of deduction,
and a breakdown of all charges. PFR, ¶¶7, 9 and Exhibit Nos. 1-3. Wojnarowski
also filed an administrative grievance challenging the deductions from his account,
which the Department denied. PFR, ¶10. This post-deprivation process satisfies
due process. Johnson, 238 A.3d at 1182; Bundy, 184 A.3d at 557.
             Notably, Wojnarowski does not claim that the costs are in error. Rather,
he asserts that he cannot afford them. Because incarcerated individuals are provided
with all of life’s necessities free of charge, regardless of the amount of funds in their
account, it may not reasonably be determined that deductions pursuant to Act 84
impose a substantial financial hardship. Buck v. Beard, 879 A.2d 157, 161 (Pa.
2005); Sweeney v. Lotz, 787 A.2d 449, 451-52 (Pa. Cmwlth. 2001).
             As for Wojnarowski’s claim that he is entitled to an ability-to-pay
hearing pursuant to Section 9730(b) of the Sentencing Code, with regard to costs
owed on his other sentences, his reliance on this provision is misplaced. Although


                                           8
Section 9730(b) permits a court to examine a defendant’s financial ability to pay,
this provision “applies only when the defendant’s sentence prescribes financial
obligations without confinement.” Department of Corrections v. Tate, 133 A.3d 350,
356 (Pa. Cmwlth. 2016) (emphasis added). Although some of Wojnarowski’s prior
sentences imposed costs without confinement, the fact remains that Wojnarowski is
incarcerated. Consequently, he is not entitled to a Section 9730(b) hearing. See id.
               Second, a sentencing court’s order governs the Department’s
collections from inmate accounts.             Freemore v. Pennsylvania Department of
Corrections, 231 A.3d 33, 39 (Pa. Cmwlth. 2020). In accordance with Act 84, the
Department developed collection guidelines set forth in Section 3 of DC-ADM 005.
Of particular relevance here, Section 3.A.2.a, provides:

               2. The Business Manager/designee shall:

                      a. If the Department is in possession of a court order
               or sentencing transcript, then the Business
               Manager/designee shall determine if the order that
               imposes financial obligations on the inmate defers the
               payment of those obligations to a later date or event
               (“delay language”). If so, collection of costs as a result of
               that court order must not begin until the date or event
               indicated in the court order. In all such cases, the specific
               terms of the court order will control the collection.
               Questions concerning the terms of a court order shall be
               referred to the Act 84 Coordinator
Section 3.A.2.a of DC-ADM 005 (original emphasis omitted).7

       7
            The Department’s Collection of Inmate Debts policy is available at
https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/005%20Collection%20of%
20Inmate%20Debts.pdf (last visited December 3, 2021). This policy applies to court-ordered
costs, such as the costs of prosecution, constable fees, supervision fees, etc. It does not apply to
statutorily mandated costs imposed by the sentencing court, such as costs payable to the Crime
Victims Compensation Fund. Regarding the latter statutorily mandated costs, the Department may
deduct funds towards payment of the sentencing order’s imposition of said costs during
(Footnote continued on next page…)
                                                 9
                As this Court has explained:

                Once in possession of the sentencing order, the SCI’s
                business manager must determine if it expressly “defers
                the payment of those obligations to a later date or event”
                and, only if it does, may the Department delay making
                deductions from an inmate account therefor. DC-ADM
                005 Section 3.A.2.a (emphasis omitted). Otherwise,
                Section 9728(b)(5)(i) of Act 84 mandates that “[t]he
                [Department] shall make [the] monetary deductions . . . .”
                42 Pa. C.S. §9728(b)(5)(i).
Freemore, 231 A.3d at 41 (footnote omitted).
                Recently, in Lambing v. Department of Corrections (Pa. Cmwlth., No.
488 M.D. 2017, filed July 23, 2020),8 we examined when the Department may collect
court-ordered costs. Recognizing that the express terms of a sentencing order
govern, where the sentencing order expressly defers the payment of such costs until
after incarceration, the Department is not authorized to make deductions from an
inmate’s prison account. In Lambing, the sentencing order clearly directed that
“defendant shall pay the total due in monthly installments during the period of
parole.” Lambing, slip op. at 6. Based on this language, we enjoined the Department
from making deductions for court-ordered costs while the defendant was
incarcerated.


incarceration. See, e.g., Section 1101(e) of the Crime Victims Act, Act of November 24, 1998,
P.L. 882, as amended, 18 P.S. §11.1101(e) (addressing Crime Victims Compensation Fund and
Victim Witness Service Fund and providing that “[n]o court order shall be necessary in order for
the defendant to incur liability for costs under this section. Costs under this section must be paid
in order for the defendant to be eligible for probation, parole or accelerated rehabilitative
disposition”); see also Spotz v. Commonwealth, 972 A.2d 125, 134 (Pa. Cmwlth. 2009) (noting
that “non-waivable, statutorily mandated costs are deductible absent any express court order”).

       8
         Section 414(a) of this Court’s Internal Operating Procedures authorizes the citation of
unreported panel decisions issued after January 15, 2008, for their persuasive value, but not as
binding precedent. 210 Pa. Code §69.414(a).
                                                10
             Here, the Sentencing Court’s order at Docket No. CP-65-CR-0004187-
2006 breaks down the costs payable by Wojnarowski into court-ordered costs, such
as the costs of prosecution, constable fees, supervision fees and treatment costs, and
statutorily mandated costs, such as costs payable to the Crime Victims
Compensation Fund, by checking boxes on a standard order of court/sentence form.
Specifically, the sentencing order directs Wojnarowski to:

              PAY COSTS OF PROSECUTION, PERTINENT
               CONSTABLE FEES, EMSA FEE, MCARE FUND
               SURCHARGE, A MONTHLY SUPERVISION FEE
               DURING TERM OF COURT SUPERVISION, AND
               COSTS OF TREATMENT OR OTHER ORDER[ED]
               PROGRAMS.     ADULT PROBATION TO
               DETERMINE PAYMENT SCHEDULE FOR
               COSTS/FINES.

              PAY RESTITUTION OF $5315.00 – Crime Victims
               Comp. AS DOCUMENTED ON THE VICTIM
               RESTITUTION CLAIM FORM MADE PART OF
               THE RECORD . . . .
PFR, Exhibit No. 4 (bold emphasis added; italics emphasis reflects handwritten
portion of the order).
             Wojnarowski appears to rely on the language that “ADULT
PROBATION TO DETERMINE PAYMENT SCHEDULE FOR COSTS/FINES”
as support for his position that he was not required to make any payments during his
incarceration, only after. See PFR, Exhibit No. 4. However, this language relates
only to court-ordered costs and not to the Crime Victims Compensation Fund
restitution. Moreover, unlike in Lambing, the sentencing order here does not
expressly order Wojnarowski to pay court-imposed costs “during the period of
parole” or otherwise defer payment to a later date or event. Rather, the sentencing
order merely refers to the payment schedule that will be set up following
                                         11
Wojnarowski’s release from incarceration to pay any balance still owed. This
provision is consistent with Act 84, which provides that upon release from
incarceration, any costs remaining shall be collected by the county probation
department or appropriate county agency, with the approval of the court. 42 Pa. C.S.
§9728(a)(1).
               Upon review, the sentencing order does not support Wojnarowski’s
contention that he is not required to make any payments until his release from
incarceration. Absent express delay language in the sentencing order itself, the
Department was under no duty to defer collection of court-imposed costs.
42 Pa. C.S. §9728(b)(5)(i).
               Third, regarding the alleged impropriety of making deductions from
gifts or wages in Wojnarowski’s inmate account, Act 84 provides that the
Department “shall make monetary deductions of at least 25% of deposits made to
inmate wages and personal accounts for the purpose of collecting restitution, costs
imposed under [S]ection 9721(c.1), filing fees to be collected under [S]ection
6602(c) (relating to prisoner filing fees) and any other court-ordered obligation.”
42 Pa. C.S. §9728(b)(5) (emphasis added). Monetary gifts placed into an inmate’s
account are subject to Act 84 deductions. Bundy, 184 A.3d at 555; Danysh v.
Department of Corrections, 845 A.2d 260, 262 (Pa. Cmwlth. 2004), aff’d, 881 A.2d
1263 (Pa. 2005).      Likewise, an inmate’s prison wages are subject to Act 84
deductions as well. 42 Pa. C.S. §8127(a)(5); Danysh, 845 A.2d at 262. The source
of funds in an inmate account, whether derived from wages, gifts, or government
benefits, is of no moment. Bundy, 184 A.3d at 555; Danysh, 845 A.2d at 262. Act
84 authorizes the Department to make deductions from any funds deposited into an
inmate’s account. Bundy, 184 A.3d at 555; Danysh, 845 A.2d at 262. Thus, there is


                                        12
no legal basis upon which to exempt these monies from any future Act 84 deductions
or to seek reimbursement for deductions taken from his inmate account.
             Upon review, the Department is authorized to make deductions
pursuant to Act 84 and the Sentencing Court’s order, which did not contain express
deferment language. Wojnarowski was afforded adequate post-deprivation process
regarding the Act 84 deductions. Personal gifts and wages are not immune from
deduction. Therefore, he is not entitled to the injunctive relief requested. For these
reasons, we sustain the Department’s and the County Clerk’s demurrers for failure
to state a claim upon which relief may be granted.
             Turning to the Sentencing Court’s demurrer, the Sentencing Court
demurs on the basis that Wojnarowski failed to state a claim against it. Specifically,
the Sentencing Court asserts that the PFR contains no specific allegations of
wrongdoing against it nor seeks relief from it.
             Our review of the PFR confirms that Wojnarowski did not allege any
facts to support a claim against the Sentencing Court. Although there are mentions
of orders by the Sentencing Court and rules pertaining to court proceedings, such is
not enough. A petition for review must apprise a defendant of both notice of the
claim and the facts upon which it rests. See Pa.R.Civ.P. 1019; Unified Sportsmen of
Pennsylvania v. Pennsylvania Game Commission (PGC), 950 A.2d 1120, 1134 (Pa.
Cmwlth. 2008). Wojnarowski does not attempt to reverse the Sentencing Court’s
order. The injunctive relief Wojnarowski seeks is directed towards the Department
and the County Clerk, not the Sentencing Court.               As discussed above,
Wojnarowski’s PFR generally fails to state a claim upon which injunctive relief may
be granted. We, therefore, sustain the Sentencing Court’s demurrer.




                                         13
                                          III. Conclusion
                  For these reasons, we conclude that Wojnarowski has not established a
clear right to the requested relief against any Respondents. We, therefore, sustain
Respondents’ POs in the nature of demurrers, and we dismiss Wojnarowski’s PFR.9




                                                MICHAEL H. WOJCIK, Judge




        9
            In light of this disposition, we decline to address any remaining POs and dismiss them as
moot.
                                                  14
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas W. Wojnarowski,                :
                                      :
                      Petitioner      :
                                      :
              v.                      : No. 440 M.D. 2020
                                      :
John E. Wetzel, Secretary of the      :
Department of Corrections, SCI-       :
Somerset, Business Manager,           :
Records Supervisor, Warden            :
Chief Counsel DOC, Westmoreland       :
County Clerk of Courts,               :
Westmoreland Common Pleas             :
Court,                                :
                                      :
                      Respondents     :



                                   ORDER


           AND NOW, this 6th day of December, 2021, Respondents’ preliminary
objections in the nature of DEMURRER are SUSTAINED; Respondents’ remaining
POs are DISMISSED AS MOOT; and Petitioner’s Petition for Review is
DISMISSED.



                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge